DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	1.	Claims 17-35 as filed on 09/01/2020 are pending and under consideration.
Information Disclosure Statement
2.	The information disclosure statement filed September 01, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the lined-out information referred to therein has not been considered.

Specification
3.	The amendment filed 09/01/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the incorporation by reference of the disclosures of applications U.S. application Ser. No. 15/690,544, filed on Aug. 30, 2017, now U.S. Pat. No. 10,633,650, which is a divisional of U.S. application Ser. No. 13/934,570, filed on Jul. 3, 2013, now U.S. Pat. No. 9,803,191.
MPEP 211.02 (a)(II) states:
When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement specifying of the prior application unless an incorporation by reference statement specifying of the prior application was presented upon filing of the application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980). An incorporation by reference statement .

Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 17, 21, 26, 33, 34, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
New claims 17, 21, 26, 33, 34, and 35 are drawn to:
 17.  A polypeptide comprising, in an N-to-C terminal orientation: (i) a signal peptide comprising the amino acid sequence of SEQ ID NO: 3; (ii) a variable domain, wherein the variable domain comprises an HVR1, an HVR2, and an HVR3; and (iii) a coat protein or adaptor protein.

26. The polypeptide of claim 25, wherein the VH domain is N-terminal to a CH1 domain, and wherein the CH1 domain is N-terminal to the VL domain.
33. The polypeptide of claim 32, wherein the polypeptide further comprises a VL domain which is N-terminal to the VH domain.34. The polypeptide of claim 33, wherein the polypeptide is an antibody or antibody fragment.
35. An antibody comprising, in an N-to-C terminal orientation: (i) a first signal peptide, wherein the first signal peptide is functional in both a prokaryotic cell and a eukaryotic cell; (ii) a VL domain; (iii) a second signal peptide, wherein the second signal peptide comprises the amino acid sequence of SEQ ID NO: 3; (iv) a VH domain; and (v) an Fc region.

Applicant argues that support for new claims 17-35 is found in original claims 8 and 63-67, and in Figure 14. Further support for new claims 19, 21, 23, 24, and 26 is found in original claim 4. Further support for new claim 27 is found in original claim 3. Further support for new claim 28 is found in original claim 5. Further support for new claim 29 is found in original claim 7. Further support for new claim 30 is found in original claim 17. Further support for new claim 31 is found in original claims 18 and 19. Further support for new claim 32 is found in original claims 6 and 65. Further support for new claim 33 is found in original claim 67 and in Figure 14. Further support for new claim 34 is found in original claim 68. Further support for new claim 35 is found in original claims 6 and 67.


A nucleic acid molecule encoding a first polypeptide comprising VH-HVR1, VH- HVR2 and VH-HVR3 of a variable heavy chain domain (VH) and/or a second polypeptide comprising VL-HVR1, VL-HVR2 and VL-HVR3 of a variable light chain domain (VL) and wherein the nucleic acid molecule further encodes a signal sequence which is functional in both a prokaryotic and an eukaryotic cell and is encoded by a nucleic acid sequence that is operably linked to the first and/or second polypeptide sequence, and wherein a full-length antibody is expressed from the first and/or second polypeptide of the nucleic acid molecule (original claim 1); 
The nucleic acid molecule of claim 1, wherein the first and/or second polypeptide is fused to a coat protein or an adaptor protein (original claim 8);
a polypeptide comprising a signal sequence comprising the amino acid sequence of SEQ ID NO: 3, or variants thereof, a variable heavy chain domain (VH) and a variable light chain domain (VL) wherein the VH domain is connected to the N-terminus of the VL domain (original claim 63); 
a polypeptide comprising a signal sequence comprising the amino acid sequence of SEQ ID NO: 3, or variants thereof, a variable heavy chain domain (VH) and a variable light chain domain (VL) wherein the VH domain is connected to the C-terminus of the VL domain, (original claim 64); 
a polypeptide comprising a signal sequence comprising the amino acid sequence of SEQ ID NO: 3, or variants thereof, and a VH-HVR1, VH-HVR2, and VH-HVR3 of a variable heavy chain domain (VH) (original claim 65):

a polypeptide comprising a signal sequence comprising the amino acid sequence of SEQ ID NO: 3, or variants thereof, a VH-HVR1, VH-HVR2, and VH-HVR3 of a variable heavy chain domain (VH) and a VL-HVR1, VL-HVR2 and VL-HVR3 of a variable light chain domain (VL) (original claim 67); 

    PNG
    media_image1.png
    473
    698
    media_image1.png
    Greyscale
; the nucleic acid molecule of claim 1 wherein the VL and VH are linked to utility peptides (original claim 3); 
the nucleic acid molecule of claim 3 wherein the VH is further linked to a CH1 and the VL domain is linked to a CL (original claim 4); 

a polypeptide comprising a signal sequence comprising the amino acid sequence of SEQ ID NO: 3, or variants thereof, a VH-HVR1, VH-HVR2, and VH-HVR3 of a variable heavy chain domain (VH) and a VL-HVR1, VL-HVR2 and VL-HVR3 of a variable light chain domain (VL), (original claim 67); 
a polypeptide of claims 63-67 wherein the polypeptide is an antibody or antibody fragment (original claim 68.
The suggested support for the new claims is not found persuasive because the specification as filed does not provide support for the generic variable domain, wherein the variable domain comprises an HVR1, an HVR2, and an HVR3 in a fusion polypeptide as recited in new claim 17.  The specification only provides support for a variable heavy chain domain (VH) and a variable light chain domain (VL) fused to SEQ ID NO: 3. Additionally, the specification as filed does not provide support for a single protein in an N to C terminal orientation comprising VH-VL-CL domains, VL-VH- Fc domains, and/or comprising a first and second signal peptide.  The specification as filed only provides support for single polypeptide chains with the VH, VL, or VL and VH domains as claimed, e.g., in claims 18-20.  Thus, claims 17, 21, 26, 33, 34, and 35 are new matter. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


5.	Claim(s) 17, 18, 20, 22, 27, 28, 30, and 31 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Humphreys et al. (Protein Expression Purification 2000 20: 252-264, IDS), "Humphreys”.
	Humphreys teaches making scFvs and Fab’ antibodies with codon optimized signal peptides from human mouse and yeast.  See abstract and p. 253-Methods. 
	Humphreys teaches using the mBip signal peptide in the expression plasmids. See Tables 1 and 2 and Results p. 257. The mBip peptides is MMKFTVVAAALLLLGAVRA and is encoded by sequence comprising the sequence ATG AAA TTT ACC GTG GCG CTG GGC GCG GTG CGT GCG GAT. See Table 1.
	Humphreys teaches the signal peptide was inserted 5’ of the VL-VH-His scFv sequences.  See p. 253- Construction of scFv 40.4 expression plasmids with different signal peptides and Table 2.
ELISA of scFv and Fab' concentration in shake flask and fermentation periplasmic extracts. Thus, the His tag is an adaptor protein. 
	Humphreys teaches that the scFv has a linker, which is a utility peptide that can act as a control protein, a tag, or a label.  See p. 253-right column-lines 1-2. 
	Humphreys teaches that eukaryotic signal peptides direct secretion to the ER lumen and the general secretory pathway.  See p. 252-left column. 
	Humphreys teaches transforming E. coli with the pDPH89 expression vector to express mBiP-scFv and purify the scFv. See pp. 253-256 and Table 2. 
Humphreys teaches mBip-scFv directs expression to the periplasm of E. coli.  See p.257-Results and Fig. 1. 
	Regarding claims 30 and 31, the claims further limit the coat protein of claim 17.  However, the claims still encompass by reference the alternative adaptor protein of claim 17. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 17-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0280747 (Fuh et al. Dec. 14, 2006), “Fuh” in view of Humphreys et al. (Protein Expression Purification 2000 20: 252-264, IDS), "Humphreys”.
Fuh teaches F(ab), F(ab)’2, scFv, and (scFv) 2 linked to the pIII coat protein, a gD-Tag, and/or leucine zipper (an adaptor protein) for phage display library construction.  See Fig. 1 and paragraphs [0314-0318]. 
Fuh teaches that the scFv comprise linkers between the VH and VL domains.  See paragraph [0120] and Fig. 1. 
Fuh teaches F(ab)-pIII and F(ab)’2-pIII in which the VH domain is N-terminal to a CH1 domain and the CH1 domain is N-terminal to the pIII protein or leucine zipper.  See Figure 1. 
Fuh teaches linkage of the pIII coat protein or the leucine zipper to the VH domain or the CH1 domain. See Figure 1 and paragraphs [0314-0318].
Fuh teaches that the VL domain is N-terminal to the VH domain in scFv-pIII.  See Fig. 1. 
Fuh teaches that the VL domain of the Fab molecules is linked N-terminal to the CL domain and the CL domain is N-terminal to the gD-Tag, which is an adaptor or utility protein. See Fig. 1. 

Fuh teaches that the antibodies of the invention can be recombinantly produced with signal sequences.  See paragraph [0211].
Fuh teaches that an Fc domain can be linked to the antibodies of the invention to increase their half-life.  See paragraph [0128].
Fuh teaches as set forth above, but does not teach using a signal peptide comprising SEQ ID NO: 3, the VL, CL, VH and CH1 configurations of claims 21, 25, or 26, or a specific example of VH-Fc fusion protein.
Humphreys teaches as set forth above.
Humphreys additionally teaches that the eukaryotic signal sequence yBLG2 was modified to direct expression to the E. coli periplasm.  See abstract, Tables 1, 2 and 4, Figs. 1 and 3, and p. 262-left column. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Fuh and Humphreys and use the signal peptides of Humphreys, like mBiP or yBLG2, in the antibody fusion proteins of Fuh for phage display so that the fusion proteins isolated in the phage display could also be expressed in eukaryotic cells without reengineering the protein for eukaryotic expression.  One would have been motivated to use the use of the single signal peptides of Humphreys in the antibody fusion proteins of Fuh to save time and expense.  Additionally, one would have been motivated to construct the antibodies of Fuh with VL, CL, VH and CH1 in different configurations and/or with an Fc domain to optimize the activity of the antibody and because Fuh teaches that an Fc domain can be linked to the antibodies of the invention to increase their half-life.
s 17-28, 30 and 32-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0093563 A1 (Williamson et al.), “Williamson”, in view of Humphreys et al. (Protein Expression Purification 2000 20: 252-264, IDS), "Humphreys”.
Williamson teaches domain exchanged Fab, scFab, and scFv fragments with the pIII protein (G3) linked to the VH or VL domain in N to C terminal orientation. See paragraphs [0069-0070] and Figs. 1, 2 and 4-7. 


    PNG
    media_image2.png
    597
    348
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    265
    548
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    605
    738
    media_image4.png
    Greyscale
 
Williamson teaches that the antibody fusion proteins can contain a tag sequence.  See paragraphs [0073-0084], [0461] and Figures 4-9. 
Williamson teaches that the antibody fusion proteins can contain an Fc region. See paragraph [0677].
Williamson teaches as set forth above, but does not teach using a signal peptide comprising SEQ ID NO: 3 or a specific example of VH-Fc fusion protein.
Humphreys teaches as set forth above.
prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Williamson and Humphreys and use the signal peptides of Humphreys, like mBiP or yBLG2, in the antibody fusion proteins of Williamson for phage display so that the fusion proteins isolated in the phage display could also be expressed in eukaryotic cells without reengineering the protein for eukaryotic expression.  One would have been motivated to use the use of the single signal peptides of Humphreys in the antibody fusion proteins of Williamson to save time and expense.  Additionally, one would have been motivated to construct the antibodies of Fuh with VL, CL, VH and CH1 in different configurations and/or with an Fc domain to optimize the activity of the antibody. 

Conclusion
8.	No claims allowed.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER J REDDIG/Primary Examiner, Art Unit 1642